Order entered October 10, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00874-CV

                             JAMES DAMONTE, Appellant

                                            V.

     HALLMARK FINANCIAL SERVICES, INC. AND HEATH XS, LLC, Appellees

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-05976

                                        ORDER
       Before the Court is appellant’s October 9, 2018 unopposed motion for an extension of

time to file a reply brief. We GRANT the motion and extend the time to November 5, 2018.


                                                   /s/   ADA BROWN
                                                         JUSTICE